Citation Nr: 1602817	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-34 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5. Entitlement to an initial rating in excess of 10 percent for coronary artery disease.

6. Entitlement to an initial rating in excess of 60 percent for coronary artery disease (CAD).

7. Entitlement to an initial rating in excess of 10 percent for tinnitus. 



REPRESENTATION

Appellant represented by:	Colin E. Kemmerly


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified before the undersigned in a November 2015 hearing.  A hearing transcript was associated with the claims file and reviewed.

The issues of service connection for knees, back, and COPD and a rating in excess of 60 percent for CAD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows the Veteran has a workload of 4 METS with related symptoms.

2. The Veteran's tinnitus is currently rated as 10 percent disabling, the highest rating for that disability allowed by law.


CONCLUSIONS OF LAW

1. The criteria for a 60 percent rating for CAD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7005 (2014).

2. The criteria for a disability rating in excess of 10 percent for tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In February and June 2011, prior to adjudication of the Veteran's claims, the RO sent him a letter providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.    

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered, including private records.  During the Board hearing, the Veteran identified private treatment after service but stated that the records were not available.  VA provided an examination for the Veteran's tinnitus and coronary artery disease in March 2011 and July 2011.  There is no argument or indication that the VA examinations are inadequate.  To the contrary, they describe the Veteran's symptoms and address the pertinent rating criteria.  Private treatment records also provide evidence addressing the rating criteria.  The Board has carefully reviewed the record and determines there is no additional development required for the claims decided herein.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The Veteran and his family are competent to report symptoms observable by their senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds their statements credible as they are detailed and consistent. 

Coronary artery disease

Cardiac disabilities are rated, in part, on symptomatology at certain levels of METs. One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. 38 C.F.R. § 4.104, Note 2.

Under Diagnostic Code 7005, a 30 percent rating will be assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness or syncope; or there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7005.  A 60 percent rating will be assigned where there is more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent disability rating is warranted where there is chronic congestive heart failure; or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or there is a left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Based on a review of the record, the Board finds that the criteria for a 60 percent rating for coronary artery disease have been met.  See 38 C.F.R. § 4.104, DC 7005.  The question of a rating in excess of 60 percent is remanded for additional development.

The evidence shows that the Veteran had a workload of 4 METs with associated symptoms.  VA treatment records from June 2012 show the Veteran with estimated workload of at least 4 METs, meaning he was able to garden or ride a lawn mower.  In July 2013, the VA provider measured his ejection fraction post-stress as 54 percent and at rest as 49 percent.  The VA examiner recorded the Veteran's denials of dyspnea, fatigue, angina, dizziness, and syncope.  However, the Veteran reported dyspnea in May 2011, June 2011 and July 2014.  VA treatment records show complaints of fatigue and syncope in February, May, June, July, and August 2014.  Records note angina, or chest pain, in April and October 2012, January and June 2013, and February, May, and August 2014.  In April 2015, he went to the emergency room with chest pain and syncope.  At the Board hearing, the Veteran reported heart "hiccups," loss of breath, fatigue, chest tightness, and not being able to walk across the road.  Workload of 4 METs and an ejection fraction of 49 percent with associated symptoms meet the criteria for a 60 percent rating.  See 38 C.F.R. § 4.104, DC 7005.  Further, the Veteran's private doctor characterized his CAD symptoms with the 60 percent criteria in November 2015.  All reasonable doubt as to the degree of disability is resolved in the Veteran's favor, and the Board finds that 60 percent disability is appropriate for CAD.  See 38 C.F.R. §§ 4.3, 4.104.      

Tinnitus

Tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code 6260.  The rating criteria provide that recurrent tinnitus is to be rated as 10 percent disabling, with only a single evaluation whether the sound is perceived in one ear or both ears.  No other schedular disability rating is possible for tinnitus.

The Board finds that the criteria for a rating in excess of 10 percent for tinnitus have not been met. Under the disability rating schedule, tinnitus is subject to a ten percent disability rating only, with no increased rating possible.  38 C.F.R. § 4.87, DC 6260.  During the March 2013 examination, the Veteran reported constant tinnitus that began in service.  There is very little other evidence of his condition.  The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran could not have received a higher rating under another diagnostic code.  See 38 C.F.R. § 4.87.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's tinnitus are fully considered by the rating criteria.  Continuous noise heard in the ears is the typical presentation of tinnitus and the Veteran has not reported any exceptional or unusual symptoms.  Thus, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.  As such, the Veteran cannot receive a rating in excess of 10 percent for tinnitus.  See 38 C.F.R. § 4.87, DC 6260.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.


ORDER

A 60 percent rating for CAD is granted.

A rating in excess of 10 percent for tinnitus is denied.


REMAND

Additional development is needed for the remainder of the Veteran's claims.  First, for the service-connected claims, the VA examinations are inadequate because the examiner did not provide sufficient reasons and bases to determine whether these conditions are related to service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).   In a September 2014 letter, Dr. RLB stated that the Veteran's current spinal problems were consistent with the type of injury sustained from what the Veteran reported as an explosion resulting in his being placed in a body cast.  Dr. RLB was not able to review the Veteran's service records or consider his post-service back injury in 1977.  Therefore, this opinion is also not adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, regarding the CAD rating, the evidence shows that the condition has worsened since the 2011 examination.  An additional examination would be helpful to determine the current severity of the Veteran's disability.  The AOJ should obtain a new examination and addendum opinions.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any pertinent, outstanding VA treatment records.

2. Then, forward the claims file to the March 2011 examiner(s) to provide addendum opinions on the back, knees, and COPD claims and address the following:

a. Is the Veteran's left knee disability at least as likely as not related to service?  Any conclusion must be supported by detailed rationale.

b. Is the Veteran's right knee disability at least as likely as not related to service?  Any conclusion must be supported by detailed rationale.

c. Is the Veteran's back disability at least as likely as not related to service?  Any conclusion must be supported by detailed rationale.

Consider all lay and medical evidence, including the Veteran's reports of pain and treatment after service.

d. Is the Veteran's COPD at least as likely as not related to service?  Please consider the service treatment for chest pain and poor ability to intake oxygen after working with concrete, as well as the Veteran's history of smoking.  Provide detailed rationale for any conclusions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.

3. After completing (1) above, schedule the Veteran for a VA examination for CAD.  The examiner should measure and record the current level of disability associated with CAD and conduct any appropriate testing, including a stress test.

If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.

4. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.









The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


